   Case 21-03004-sgj Doc 15 Filed 03/18/21                     Entered 03/18/21 23:33:20               Page 1 of 10




The following constitutes the ruling of the court and has the force and effect therein described.




Signed March 16, 2021
______________________________________________________________________




                                IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE NORTHERN DISTRICT OF TEXAS
                                            DALLAS DIVISION

                                                                        §
         In re:
                                                                        §   Chapter 11
                                                                        §
         HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                                        §   Case No. 19-34054-sgj11
                                                                        §
                                          Debtor.
                                                                        §
         HIGHLAND CAPITAL MANAGEMENT, L.P.,                             §
                                                                        §
                                          Plaintiff,                    §   Adversary Proceeding No.
                                                                        §
         vs.                                                            §   21-03004-sgj
                                                                        §
         HIGHLAND CAPITAL MANAGEMENT FUND                               §
         ADVISORS, L.P.                                                 §
                                                                        §
                                          Defendant.                    §

                                    ORDER APPROVING
                     AMENDED STIPULATION REGARDING SCHEDULING ORDER

                  Upon consideration of the Amended Stipulation and Proposed Scheduling Order [Docket

     No. 9] (the “Stipulation”) 2 by and between Highland Capital Management, L.P., as debtor-in-


     1
       The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
     for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
     2
       Capitalized terms not otherwise defined in this Order shall have the meanings ascribed to them in the Stipulation.
Case 21-03004-sgj Doc 15 Filed 03/18/21              Entered 03/18/21 23:33:20          Page 2 of 10



  possession (the “Debtor”), and Highland Capital Management Fund Advisors, L.P. (“HCMFA”,

  and together with the Debtor, the “Parties”), it is HEREBY ORDERED THAT:

          1.      The Stipulation, a copy of which is attached hereto as Exhibit A, is APPROVED.

          2.      The Stipulation shall become effective immediately upon entry of this Order.

          3.      With respect to the Adversary Proceeding, the Parties shall abide by the following

  pretrial schedule (the “Joint Pretrial Schedule”) in lieu of that provided in the Alternative

  Scheduling Order:

                                         Joint Pretrial Schedule

          Event                                          Deadline

          1. Service of Written Discovery                April 21, 2021
              Requests
          2. Service of Written Responses to             May 28, 2021
              Discovery
          3. Completion of Fact Discovery                June 25, 2021
          4. Expert Disclosures                          July 15, 2021
          5. Completion of Expert Discovery              July 30, 2021
          6. Dispositive Motions                         July 30, 2021
          7. Exhibit and Witness Lists                   August 30, 2021
          8. Joint Pretrial Order                        September 6, 2021
          9. Proposed Findings of Fact and               September 6, 2021
              Conclusions of Law
          10. Trial Docket Call                          September 13, 2021 at 1:30 p.m. (CT)


          4.      The Joint Pretrial Schedule set forth in this Order shall only be modified in a writing

  signed by the Parties or upon the entry of an order of the Court entered upon notice to the Parties.

          5.      The Court shall retain jurisdiction over all disputes arising out of or otherwise

  concerning the interpretation and enforcement of this Order, subject to any objection to the Court’s

  jurisdiction or core jurisdiction and subject to any motion for the withdrawal of the reference, with

  respect to which all parties reserve their rights, if any.

                                           ###End of Order###

                                                     2
Case 21-03004-sgj Doc 15 Filed 03/18/21   Entered 03/18/21 23:33:20   Page 3 of 10




                                 EXHIBIT A
Case 21-03004-sgj Doc 15 Filed 03/18/21                 Entered 03/18/21 23:33:20             Page 4 of 10



  PACHULSKI STANG ZIEHL & JONES LLP                       MUNSCH HARDT KOPF & HARR, P.C.
  Jeffrey N. Pomerantz (CA Bar No.143717)                 Davor Rukavina
  (admitted pro hac vice)                                 Texas Bar No. 24030781
  Ira D. Kharasch (CA Bar No. 109084)                     Julian P. Vasek, Esq.
  (admitted pro hac vice)                                 Texas Bar No. 24070790
  John A. Morris (NY Bar No. 2405397)                     3800 Ross Tower
  (admitted pro hac vice)                                 500 N. Akard Street
  Gregory V. Demo (NY Bar No. 5371992)                    Dallas, Texas 75201-6659
  (admitted pro hac vice)                                 Telephone: (214) 855-7500
  Hayley R. Winograd (NY Bar No. 5612569)                 Facsimile: (214) 855-7584
  (admitted pro hac vice)                                 E-mail: drukavina@munsch.com
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, CA 90067                                   Counsel for Highland Capital Management Fund
  Telephone: (310) 277-6910                               Advisors, L.P.
  Facsimile: (310) 201-0760

  HAYWARD PLLC
  Melissa S. Hayward
  Texas Bar No. 24044908
  MHayward@HaywardFirm.com
  Zachery Z. Annable
  Texas Bar No. 24053075
  ZAnnable@HaywardFirm.com
  10501 N. Central Expy, Ste. 106
  Dallas, Texas 75231
  Tel: (972) 755-7100
  Fax: (972) 755-7110

  Counsel for Highland Capital Management, L.P.

                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

                                                               §
  In re:
                                                               §   Chapter 11
                                                               §
  HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                               §   Case No. 19-34054-sgj11
                                                               §
                                    Debtor.
                                                               §
  HIGHLAND CAPITAL MANAGEMENT, L.P.,                           §
                                                               §
                                    Plaintiff,                 §   Adversary Proceeding No.
                                                               §
  vs.                                                          §   21-03004-sgj
                                                               §
  HIGHLAND CAPITAL MANAGEMENT FUND                             §
  ADVISORS, L.P.                                               §
                                                               §
                                    Defendant.                 §

  1
    The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


  DOCS_NY:42543.1 36027/002
Case 21-03004-sgj Doc 15 Filed 03/18/21                     Entered 03/18/21 23:33:20   Page 5 of 10



               AMENDED STIPULATION AND PROPOSED SCHEDULING ORDER

             This amended stipulation (the “Stipulation”) is made and entered into by and between

  Highland Capital Management, L.P., as debtor-in-possession (the “Debtor”), and Highland

  Capital Management Fund Advisors, L.P. (“HCMFA” or “Defendant”, and together with the

  Debtor, the “Parties”), by and through their respective undersigned counsel.

                                                     RECITALS

             WHEREAS, on October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary

  petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)

  in the Bankruptcy Court for the District of Delaware, Case No. 19-12239 (CSS) (the “Delaware

  Court”);

             WHEREAS, on December 4, 2019, the Delaware Court entered an order transferring

  venue of the Debtor’s bankruptcy case (the “Bankruptcy Case”) to this Court;

             WHEREAS, on January 22, 2021, the Debtor commenced the above-captioned adversary

  proceeding (the “Adversary Proceeding”) against HCMFA by filing its complaint [Docket No.

  1] 2 (the “Complaint”);

             WHEREAS, on January 25, 2021, the Court issued its Order Regarding Adversary

  Proceedings Trial Setting and Alternative Scheduling Order [Docket No. 3] (the “Alternative

  Scheduling Order”);

             WHEREAS, on March 1, 2021, HCMFA filed its answer to the Debtor’s Complaint

  [Docket No. 6] (the “Answer”);

             WHEREAS, the Parties have conferred and desire to enter into a mutually agreeable

  proposed schedule, as specifically set forth below.

             NOW, THEREFORE, it is hereby stipulated and agreed, and upon approval of this

  2
      Refers to the docket number maintained in the Adversary Proceeding.

                                                            2
  DOCS_NY:42543.1 36027/002
Case 21-03004-sgj Doc 15 Filed 03/18/21              Entered 03/18/21 23:33:20      Page 6 of 10



  Stipulation by the Court, it shall be SO ORDERED:

          1.       The Parties agree to the following schedule (the “Proposed Joint Scheduling

  Order”) in lieu of that provided in the Alternative Scheduling Order:

                                   Proposed Joint Scheduling Order

          Event                                          Deadline

          1. Service of Written Discovery                April 21, 2021
              Requests
          2. Service of Written Responses to             May 28, 2021
              Discovery
          3. Completion of Fact Discovery                June 25, 2021
          4. Expert Disclosures                          July 15, 2021
          5. Completion of Expert Discovery              July 30, 2021
          6. Dispositive Motions                         July 30, 2021
          7. Exhibit and Witness Lists                   August 30, 2021
          8. Joint Pretrial Order                        September 6, 2021
          9. Proposed Findings of Fact and               September 6, 2021
              Conclusions of Law
          10. Trial Docket Call                          September 13, 2021


          2.       If approved by the Court, the Proposed Joint Scheduling Order shall only be

  modified in a writing signed by the Parties or upon the entry of an order of the Court entered

  upon notice to the Parties.

          3.       The Court shall retain jurisdiction over all disputes arising out of or otherwise

  concerning the interpretation and enforcement of this Stipulation, subject to any objection to the

  Court’s jurisdiction or core jurisdiction and subject to any motion for the withdrawal of the

  reference, with respect to which all parties reserve their rights, if any.

                                [Remainder of Page Intentionally Blank]




                                                     3
  DOCS_NY:42543.1 36027/002
Case 21-03004-sgj Doc 15 Filed 03/18/21   Entered 03/18/21 23:33:20      Page 7 of 10



  Dated: March 9, 2021.
                                      MUNSCH HARDT KOPF & HARR, P.C.

                                      /s/ Davor Rukavina
                                      Davor Rukavina
                                      Texas Bar No. 24030781
                                      Julian P. Vasek, Esq.
                                      Texas Bar No. 24070790
                                      3800 Ross Tower
                                      500 N. Akard Street
                                      Dallas, Texas 75201-6659
                                      Telephone: (214) 855-7500
                                      Facsimile: (214) 855-7584
                                      E-mail: drukavina@munsch.com

                                      Counsel for Highland Capital Management Fund
                                      Advisors, L.P.

                                      - and -

                                      PACHULSKI STANG ZIEHL & JONES LLP

                                      Jeffrey N. Pomerantz (CA Bar No. 143717)
                                      Ira D. Kharasch (CA Bar No. 109084)
                                      John A. Morris (NY Bar No. 266326)
                                      Gregory V. Demo (NY Bar No. 5371992)
                                      Hayley R. Winograd (NY Bar No. 5612569) 10100
                                      Santa Monica Blvd., 13th Floor
                                      Los Angeles, CA 90067
                                      Telephone: (310) 277-6910
                                      Facsimile: (310) 201-0760
                                      E-mail: jpomerantz@pszjlaw.com
                                      ikharasch@pszjlaw.com
                                      jmorris@pszjlaw.com
                                      gdemo@pszjlaw.com
                                      hwinograd@pszjlaw.com

                                      - and -




                                          4
  DOCS_NY:42543.1 36027/002
Case 21-03004-sgj Doc 15 Filed 03/18/21   Entered 03/18/21 23:33:20     Page 8 of 10



                                      HAYWARD PLLC

                                      /s/ Zachery Z. Annable
                                      Melissa S. Hayward
                                      Texas Bar No. 24044908
                                      MHayward@HaywardFirm.com
                                      Zachery Z. Annable
                                      Texas Bar No. 24053075
                                      ZAnnable@HaywardFirm.com
                                      10501 N. Central Expy, Ste. 106
                                      Dallas, Texas 75231
                                      Telephone: (972) 755-7100
                                      Facsimile: (972) 755-7110

                                      Counsel for Highland Capital Management, L.P.




                                          5
  DOCS_NY:42543.1 36027/002
           Case 21-03004-sgj Doc 15 Filed 03/18/21                                  Entered 03/18/21 23:33:20                        Page 9 of 10
                                                              United States Bankruptcy Court
                                                                Northern District of Texas
Highland Capital Management, L.P.,
      Plaintiff                                                                                                        Adv. Proc. No. 21-03004-sgj
Highland Capital Management Fund Advisor,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0539-3                                                  User: mmathews                                                              Page 1 of 2
Date Rcvd: Mar 16, 2021                                               Form ID: pdf001                                                            Total Noticed: 5
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 18, 2021:
Recip ID                 Recipient Name and Address
ust                    + Cheryl Wilcoxson, US Trustee, 1100 Commerce St., Ste. 976, Dallas, TX 75242-0996
dft                    + Highland Capital Management Fund Advisors, L.P., K&LGates LLP, c/o Stephen G. Topetzes, 1600 K Street, NW, Washington, DC
                         20006-2806

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion06.ty.ecf@usdoj.gov
                                                                                        Mar 16 2021 22:17:00      US Trustee, Office of the U.S. Trustee, 110 N.
                                                                                                                  College Ave., Suite 300, Tyler, TX 75702-7231
ust                    + Email/Text: ustpregion07.hu.ecf@usdoj.gov
                                                                                        Mar 16 2021 22:17:00      US Trustee, Office of the US Trustee, 515 Rusk
                                                                                                                  Ave, Ste 3516, Houston, TX 77002-2604
ust                    + Email/Text: ustpregion06.da.ecf@usdoj.gov
                                                                                        Mar 16 2021 22:17:00      United States Trustee, 1100 Commerce Street,
                                                                                                                  Room 976, Dallas, TX 75242-0996

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
ust                            Sandra Nixon, U.S. Trustee
ust                            mario zavala
ust              *+            US Trustee, Office of the U.S. Trustee, 110 N. College Ave., Suite 300, Tyler, TX 75702-7231

TOTAL: 2 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 18, 2021                                            Signature:           /s/Joseph Speetjens
          Case 21-03004-sgj Doc 15 Filed 03/18/21                             Entered 03/18/21 23:33:20                    Page 10 of 10
District/off: 0539-3                                             User: mmathews                                                         Page 2 of 2
Date Rcvd: Mar 16, 2021                                          Form ID: pdf001                                                       Total Noticed: 5



                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 16, 2021 at the address(es) listed
below:
Name                            Email Address
Julian Preston Vasek
                                on behalf of Defendant Highland Capital Management Fund Advisors L.P. jvasek@munsch.com

Zachery Z. Annable
                                on behalf of Plaintiff Highland Capital Management L.P. zannable@haywardfirm.com


TOTAL: 2
